Order entered October 30, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-00922-CR
                                         No. 05-15-00923-CR

                            RICARDO STEPHEN RIVAS, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                       Trial Court Cause Nos. F15-53020-S, F15-53021-S

                                               ORDER
        In his first issue, appellant complains the trial court erred by not making written findings

of fact and conclusions of law upon appellant’s request. The trial court must make findings of

fact and conclusions of law regarding its ruling on a motion to suppress at the request of the non-

prevailing party. See State v. Cullen, 195 S.W.3d 696, 698–99 (Tex. Crim. App. 2006). The

more efficient process would have been for appellant to file a motion in this Court asking that the

appeal be abated for entry of findings of fact and conclusions of law. Nevertheless, to expedite

the process, this is the order of the court.

        We ORDER the trial court to enter written findings of fact and conclusions of law

regarding its ruling on appellant’s motion to suppress. We further ORDER the trial court to
transmit those written findings of fact and conclusions of law to this Court within TWENTY-

ONE DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-

Davis, Presiding Judge, 282nd Judicial District Court; Felicia Pitre, Dallas County District Clerk;

and to counsel for all parties.

        We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated twenty-one days from the date of this order or when the findings are received.




                                                     /s/    ADA BROWN
                                                            JUSTICE